DETAILED ACTION

Application filed 9/7/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are allowed. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is allowed. 

Reasons for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance.

The claims of the present application are directed towards data transmission wherein the transmitter analyzes under-transmitted data to generate reuse setting information, indication information along with complete and incomplete packets. At the receiving terminal the complete packet and incomplete packets are identified according to the indication information and data location that a reusable data sections corresponds to is determined according to the reuse information. The non-reusable data section of each incomplete packet is reconstructed with the reusable data section of the complete packet according to the data location to output a plurality of reconstructed packets by the receiving terminal. These concepts are not taught or fairly suggested by the prior arts as detailed in independent claims 1 and 10. Therefore claims 1 and 10 are allowed. Respective dependent claims 2-9 and 11-18 further limit parent claims and are allowed at least based on dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112